Citation Nr: 0819271	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  06-21 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to service connection for a right leg 
condition, to include third degree burns of the right leg.

3.  Entitlement to service connection for a bilateral hip 
condition.

4.  Entitlement to service connection for a mental condition, 
to include nightmares, sweats, emotional fatigability, loud 
noises, sleeping problems, anxiety, and depression (mental 
condition).

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
second and third degree burns, left leg with pain of unknown 
etiology.


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1968 to 
February 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona. 

In the rating decision on appeal, the RO reopened the claim 
for service connection for second and third degree burns, 
left leg with pain of unknown etiology.  Regardless of the 
RO's action, the Board must decide whether the veteran has 
submitted new and material evidence to reopen the claim of 
service connection.  Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).

The veteran was scheduled for a January 2008 Board hearing, 
which he cancelled in a timely manner.  He did not indicate 
that he wished to reschedule the hearing for a future date.


FINDINGS OF FACT

1.  A back condition was not diagnosed in service or for many 
years thereafter, and there is no competent medical evidence 
that the current back condition is related to service.

2.  A right leg condition, to include third degree burns of 
the right leg, was noted on service enlistment examination 
and pre-existed service.

3.  The right leg condition, to include third degree burns of 
the right leg, did not undergo an increase in severity during 
service.

4.  A bilateral hip condition was not diagnosed in service or 
for many years thereafter, and there is no competent medical 
evidence that the current bilateral hip condition is related 
to service.

5.  A mental condition was not diagnosed in service or for 
many years thereafter, and there is no competent medical 
evidence that the current mental condition is related to 
service.

6.  The RO denied entitlement to service connection for a 
left leg condition in an April 1970 rating decision.  The 
appellant received timely notice of the determination but did 
not appeal, and this decision is now final.

7.  Evidence received since the April 1970 rating decision is 
duplicative, cumulative, and redundant of evidence previously 
considered, and does not relate to the pertinent 
unestablished facts necessary to substantiate the claim of 
entitlement to service connection for second and third degree 
burns, left leg with pain of unknown etiology.


CONCLUSIONS OF LAW

1.  A back condition was not incurred in or aggravated by 
service.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2007).

2.  A right leg condition, to include third degree burns of 
the right leg, clearly and unmistakably existed prior to 
service and was not aggravated by service.  38 U.S.C.A. §§ 
1110, 1111, 1131, 1153 (West 2002); 38 C.F.R. § 3.306 (2007).

3.  A bilateral hip condition was not incurred in or 
aggravated by service.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 
3.307 (2007).

4.  A mental condition was not incurred in or aggravated by 
service.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2007).

5.  New and material evidence has not been received since the 
April 1970 rating decision, and the claim for entitlement to 
service connection for second and third degree burns, left 
leg with pain of unknown etiology is not reopened.  38 
U.S.C.A. § 5108 (West 2002 and Supp. 2007); 38 C.F.R. § 3.156 
(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in July and October 2005.  The RO provided 
notice pursuant to Dingess in March 2006 and April 2007, 
subsequent to the initial adjudication.  While the March 2006 
and April 2007 notices were not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in a November 2007 supplemental 
statement of the case, following the provision of notice.  
The veteran has not alleged any prejudice as a result of the 
untimely notification, nor has any been shown.                                

The notification substantially complied with the specificity 
requirements of Dingess identifying the five elements of a 
service connection claim; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini, requesting the 
claimant to provide evidence in his or her possession that 
pertains to the claims.  

The notification also substantially complied with Wagner v. 
Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004), regarding 
the information and evidence necessary to substantiate a 
claim to entitlement to service connection for a right leg 
condition, to include third degree burns of the right leg, 
based on aggravation of a pre-existing disability.

The July 2005 notification also was in compliance with Kent 
v. Nicholson, 20 Vet, App. 1 (2006).  Specifically, the July 
2005 letter informed the veteran of the basis of the last 
final denial in April 1970 for the claim of service 
connection for left leg burns; namely that the disability 
existed prior to entry in service and was not aggravated by 
his service.  Likewise, the letter described the meaning of 
"new" and "material" evidence in order to reopen the 
claim.

VA has obtained service medical records and assisted the 
veteran in obtaining evidence.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  

A medical examination was not provided regarding the etiology 
of the claimed back condition, right leg condition, to 
include third degree burns of the right leg, bilateral hip 
condition, and mental condition.  The duty to assist doctrine 
does not require that the veteran be afforded a medical 
examination, however, because there is no evidence 
establishing an in-service event, injury, or disease or 
evidence establishing that certain diseases manifest during a 
presumptive period.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  An examination is not necessary with regard to the 
claim to reopen because new and material evidence has not 
been submitted.  38 C.F.R. § 3.159(c)(4). 

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection for Back, Bilateral Hip, and Mental 
Conditions

The veteran seeks service connection for back, bilateral hip, 
and mental conditions.  The veteran indicates that the 
symptoms of these disabilities began while he was in service 
or shortly thereafter.  He has also made generalized claims 
that he was exposed to ionizing radiation, mustard gas, 
herbicides, and other chemicals when he was around other 
people he thought had been exposed to those contaminants.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999); see 
also Pond v. West, 12 Vet. App. 341, 346 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Private medical treatment record dated in August 2004 note 
that the veteran was diagnosed with right low back pain 
primarily related to lumbar disc disease and possibly 
secondary to trochanteric bursitis.  Private medical records 
dated in April 2005 note a diagnosis of degenerative disc 
disease (DDD) of the lumbar and cervical spine.  In September 
2005 private medical records note an assessment of mechanical 
back problems, and in March 2006 a private physician assessed 
the veteran with chronic pain and gait debility from 
mechanical back pains.

Private medical treatment records dated in November 2003 
assessed the veteran with trochanteric bursitis, right hip.  
In April 2004 private medical records it was noted that the 
veteran has ongoing right hip pain, and that it is 
questionable whether the pain is due to trochanteric bursitis 
versus lumbar disc disease.  In October 2004 the veteran was 
given an injection to treat his bursitis, right hip.  In 
November 2004 the veteran was again assessed with 
trochanteric bursitis, and in April and September 2005 he was 
assessed with bursitis of his right hip.

Private medical treatment records dated in November 2004, 
March 2005, and April 2005 note that the veteran was assessed 
with anxiety/depression.  In May 2007 he was diagnosed with 
chronic anxiety/depression.

Thus, the record shows present back, bilateral hip, and 
mental conditions.  The next issue is whether there is 
evidence of any in-service incurrence of back, bilateral hip, 
and mental conditions or exposure to the contaminants.  

The service medical records (SMRs) are negative for treatment 
of back and mental conditions or any possible injury or 
disease that could be related to these conditions.  SMRs also 
do not reflect any treatment related to the veteran's hips, 
however they do reflect that the veteran was treated for 
thigh pain in July and December 1969.  The report of a 
January 1970 Medical Board examination noted that the veteran 
was diagnosed with pain, left leg, primarily left thigh of 
undetermined etiology.  He was discharged from service by 
reason of physical disability which existed prior to service 
and was not aggravated thereby.  Clinical evaluation of the 
back was normal, as was a psychiatric evaluation.  Clinical 
evaluation of the lower extremities revealed scars of the 
left and right legs, but was otherwise normal.  

Personnel records show that the veteran's military 
occupational specialty (MOS) was as a cook, and that he did 
not have foreign service.  

Thus, SMRs do not indicate any in-service incurrence of back, 
bilateral hip, or mental conditions.  There is no evidence 
that the veteran was treated for any condition related to the 
claimed exposure to ionizing radiation, mustard gas, 
herbicides or unknown chemicals.  There is also no objective 
evidence that the claimed conditions are due to the claimed 
exposure to ionizing radiation, mustard gas, herbicides or 
unknown chemicals.  In addition, there is no objective 
evidence that the veteran was exposed to ionizing radiation, 
mustard gas, herbicides or unknown chemicals.  Additionally, 
regardless of whether the veteran's in-service treatment for 
thigh pain was related to his hips, there is simply no 
competent medical evidence indicating that the veteran's 
current back, bilateral hip, and mental conditions are 
related to service.  

The favorable evidence consists of the veteran's contentions 
that his current back, bilateral hip, and mental conditions 
are related to service.

The unfavorable evidence consists of the fact that the first 
medical evidence of back, bilateral hip, and mental 
conditions of record is in 2003.  This is approximately 33 
years after the veteran was discharged from service.  The 
passage of 33 years before any evidence of the disability is 
of record weighs heavily against a finding that such 
disability is related to service on a direct basis.  See 38 
C.F.R. §§ 3.307, 3.309.  See Savage v. Gober, 10 Vet. App. 
488 (1997); Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The negative evidence in this case outweighs the positive.  
Although the veteran has argued that his current diagnoses 
are related to service, this is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Though the veteran's lay 
assertions have been considered, they do not outweigh the 
evidence of record, which lacks any competent evidence that 
the veteran's back, bilateral hip, and mental conditions are 
related to service, and which shows that the veteran's back, 
bilateral hip, and mental conditions did not develop for many 
years after service.  

The preponderance of the evidence is against the claims; 
there is no doubt to be resolved; and service connection for 
back, bilateral hip, and mental conditions is not warranted.  
Gilbert, 1 Vet App. at 57; 38 U.S.C.A. § 5107 (b), 38 C.F.R. 
§ 3.102. 

III.  Service Connection for a Right Leg Condition

The veteran seeks service connection for a right leg 
condition, to include third degree burns of the right leg.  
The veteran claims that due to the intense military training 
he received during service, the third degree burns on his 
legs were severely aggravated. 

On service enlistment examination in October 1968, it was 
noted that the veteran had abnormal skin due to burn scars on 
his legs and abdomen that were asymptomatic.  The January 
1970 Medical Board examination noted extensive grafting of 
the left thigh and "some right upper thigh" with extensive 
scarring on the remainder of the left leg.  The diagnostic 
impression was related to the left leg only; no entry was 
made referable to the right leg. 

Under 38 U.S.C.A. § 1111, every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
or enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  The Board also notes that there is a General 
Counsel Opinion on the matter of rebutting the presumption of 
sound condition on service entrance.  See VAOPGCPREC 3-2003 
(July 16, 2003).

The Board finds that the veteran is not entitled to the 
presumption of soundness on service entrance because his 
right leg was clinically noted by an examiner on service 
entrance examination to have burn scars.  The service 
enlistment examiner indicated in the clinical evaluation 
section of the examination report that the veteran's skin was 
abnormal and noted that the veteran had burn scars on his 
legs, which therefore must include his right leg.

If a pre-existing disorder is noted upon entry into service, 
the veteran cannot bring a claim for service connection for 
that disorder, but the veteran may bring a claim for service-
connected aggravation of that disorder.  In that case, 38 
U.S.C.A. § 1153 applies and the burden falls on the veteran 
to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413 
(Fed. Cir. 1994).  If the presumption of aggravation under 38 
U.S.C.A. § 1153 arises, the burden shifts to the government 
to show a lack of aggravation by establishing "that the 
increase in disability is due to the natural progress of the 
disease."  

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 
(a).  Aggravation of a preexisting condition may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398 (1995).  Temporary or intermittent flare-ups during 
service of a preexisting injury or disease are not sufficient 
to be considered aggravation unless the underlying condition, 
as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 
Vet. App. 304 (1993).

SMRs note numerous treatments related to the veteran's left 
leg and thigh, however there is no record in his SMRs related 
to treatment of his right leg.  On the January 1970 Medical 
Board examination report it was noted that the veteran's 
right leg is 20 percent scar tissue, and that examination 
revealed some right upper thigh grafting.  The Medical Board 
report notes diagnoses of pain, left leg, primarily left 
thigh of undetermined etiology and second and third degree 
burns of left lower extremity, skin grafting; there was no 
diagnosis entered with regard to the right thigh.  The 
evidence does not demonstrate that the veteran's pre-existing 
right left disability underwent an increase in severity in 
service.  

In the present case the unfavorable evidence outweighs the 
evidence favorable to a finding of aggravation of a pre-
existing condition.  Although the veteran has argued that the 
burn scars of his right leg were aggravated by service, this 
is not a matter for an individual without medical expertise.  
See Espiritu, 2 Vet. App. at 492.  Though the veteran's lay 
assertions have been considered, they do not outweigh the 
evidence of record, namely the January 1970 MEB report which 
notes that no aggravation of the veteran's pre-existing 
disability occurred, and the veteran's SMRs, which do not 
reflect treatment for the veteran's right leg in service.  
Under these circumstances, we conclude that there was no 
increase in disability during service, and therefore there 
was no aggravation of the veteran's pre-existing right leg 
condition, to include third degree burns of the right leg, 
during service.  There is no objective evidence in the post-
service medical records related to the previously noted scars 
on the right leg, thus no evidence which would support a 
finding that the pre-existing condition increased in severity 
during service.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection for a 
right leg condition, to include third degree burns of the 
right leg, based on aggravation is not warranted.  Gilbert, 1 
Vet App. at 57; 38 U.S.C.A. § 5107 (b), 38 C.F.R. § 3.102. 


IV.  New and Material Evidence Claim

The RO originally denied entitlement to service connection 
for second and third degree burns, left leg with pain of 
unknown etiology in an April 1970 rating decision on the 
basis that the evidence of record showed that the veteran's 
left leg condition existed prior to his entry into service 
and was not aggravated by service.  The veteran did not 
appeal this decision; so it became final.  The veteran filed 
a claim to reopen his claim for service for second and third 
degree burns, left leg with pain of unknown etiology in 
August 2005.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must present a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (a). 

In determining whether evidence is "new and material," the 
creditability of the new evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

Evidence considered at the time of the April 1970 rating 
decision includes the veteran's SMRs and personnel records.

Evidence submitted since the April 1970 rating decision 
relating to the veteran's left leg consists of VA and private 
medical treatment records.  VA medical records dated in May 
and June 1972 note the veteran reported injuring his left leg 
and thigh during basic training, and that the treating 
clinician noted that the veteran had scarred skin.  The 
clinician noted x-rays of the left femur, including the knee, 
revealed no abnormalities.  A private medical treatment 
record dated in November 2003 notes the veteran has chronic 
venostasis changes and dermatitis left lower extremity with 
resolution of previous cellulitis.  A private record dated in 
January 2004 notes chronic venous statis with secondary 
dermatitis.  An April 2004 private record notes mild edema 
left lower extremity, probably related to previous burn and 
scarring.  May and July 2004 private records note venous 
insufficiency, left lower leg.  The veteran has submitted 
statements indicating that the third degree burns on his leg 
were exacerbated by the gruesome context of military service.

Regarding the VA and private medical records and the 
veteran's statements, this evidence is new because it is not 
duplicative of evidence considered by the RO at the time of 
its April 1970 decision.  However, the medical records note 
only that the veteran has various diagnoses related to his 
scars, and express no opinion whether the veteran's left leg 
condition was incurred before or during service or whether it 
was aggravated by service, which were the two bases of the 
April 1970 rating decision.  Hence this evidence does not 
relate to the unestablished fact of whether the veteran's 
condition was incurred in or aggravated by service and 
therefore it is not material.  Likewise, the veteran's 
statements are not material because although he is competent 
to report the symptoms that he has experienced, he is not 
competent to offer an opinion as to matters requiring medical 
expertise.  See Espiritu, 2 Vet. App. at 492.

Given the absence of receipt of any new and material evidence 
since the April 1970 rating decision, reopening the claim to 
entitlement to service connection for second and third degree 
burns, left leg with pain of unknown etiology, is not 
warranted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  


ORDER

Entitlement to service connection for a back condition is 
denied.

Entitlement to service connection for a right leg condition, 
to include third degree burns of the right leg, is denied.
	
Entitlement to service connection for a bilateral hip 
condition is denied.

Entitlement to service connection for a mental condition, to 
include nightmares, sweats, emotional fatigability, loud 
noises, sleeping problems, anxiety, and depression, is 
denied.

The claim to reopen the claim for service connection for 
second and third degree burns, left leg with pain of unknown 
etiology is denied.





____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


